Citation Nr: 0324126	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 40 percent rating for a 
bilateral hearing loss from February 1, 2001, to April 9, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1963 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

Historically, a May 1968 rating granted service connection 
for bilateral hearing loss and assigned an initial 10 percent 
rating effective from January 6, 1968, the day after the 
veteran's discharge from service.  An August 1978 Board 
decision denied a rating higher than 10 percent for the 
bilateral hearing loss.  But a May 1982 RO decision increased 
the rating to 40 percent effective January 6, 1982, the date 
of receipt of claim for an increased rating.

On August 16, 2000, the veteran filed a claim for a rating 
higher than 40 percent for his bilateral hearing loss.  He 
subsequently underwent a VA audiometric examination in 
October 2000 and, in November 2000, the RO sent him a letter 
indicating that it was proposing to reduce the rating for his 
bilateral hearing loss from 40 to 10 percent based on the 
results of that evaluation.  A January 2001 RO decision, 
however, only reduced the rating to 20 percent-not 10 
percent, effective February 1, 2001.

The veteran filed a notice of disagreement (NOD) later in 
February 2001, and a statement of the case (SOC) was issued 
in April 2001.  However, a substantive appeal (VA Form 9) was 
not filed.  

Later in April 2001, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) indicating that he wanted 
"to drop [his] VA appeal as of 4/10/01 on [his] hearing 
loss."  But he also went on to state "[p]lease reevaluate 
me for my hearing loss; set me up with an appointment at VAMC 
Houston, Tx as soon as possible [sic], for re-examination of 
my hearing as I am positive there was an error in most recent 
evaluation."  

Thereafter, in October 2001, the RO issued a decision denying 
a rating higher than 20 percent for the bilateral hearing 
loss.  The veteran then filed another NOD in October 2001, 
stating that he believed the reduction in his rating to 20 
percent was not warranted.  And in an attached memorandum, 
his representative stated that the NOD was in response to the 
November 2000 "reduction of the veteran's service connected 
hearing loss."  Actually, that November 2000 decision merely 
proposed to reduce his rating; the subsequent RO decision in 
January 2001 is the one that reduced it.

Regardless though, the veteran's October 2001 NOD was 
received within one year of notification of the January 2001 
decision reducing the rating for his bilateral hearing loss 
from 40 to 20 percent.  And after an SOC was issued in April 
2002, he perfected a timely appeal to the Board later in 
April 2002 by filing a VA Form 9.

The veteran testified at a March 2003 travel board hearing 
that, not only did he want the 40 percent rating for his 
bilateral hearing loss reinstated (i.e., restored) for the 
period from February 1, 2001, to April 9, 2001, but he also 
said he was entitled to a rating higher than 40 percent since 
filing his claim in August 2000.  But since his October 2001 
NOD was in direct response to the reduction in the rating for 
his bilateral hearing loss from 40 to 20 percent, and not the 
October 2001 denial of an increased rating, he was informed 
during his travel Board hearing that this latter issue was 
not before the Board and, therefore, would have to be 
referred to the RO for further consideration.  See 38 C.F.R. 
§ 20.200 (2002).

Accordingly, the only issue currently before the Board is 
whether the veteran is entitled to restoration of the 40 
percent rating for his bilateral hearing loss for the time 
from February 1, 2001, to April 9, 2001.  The additional 
issue of whether he also is entitled to a rating higher than 
40 percent is referred to the RO.




FINDINGS OF FACT

1.  The veteran underwent VA otolaryngological and 
audiometric examinations in October 2000, and the results 
indicated he had level II hearing acuity bilaterally.

2.  Absent any evidence of exceptional patterns of hearing 
impairment, level II hearing acuity in each service-connected 
ear (i.e., bilaterally) is rated as noncompensable, meaning 
0-percent disabling.

3.  In November 2000, based on the results of the recent VA 
otolaryngological and audiometric examinations showing the 
veteran's hearing acuity had improved, the RO proposed to 
reduce the rating for his service-connected bilateral hearing 
loss from 40 to 10 percent.

4.  Later in November 2000, the RO sent the veteran a letter 
notifying him of the proposed reduction and giving him an 
opportunity to be heard by submitting evidence or argument in 
response to show a reduction was not warranted.  The RO also 
informed him that he could have a hearing to present 
supporting evidence against reducing his rating.

5.  In response to the RO's letter, the veteran submitted the 
report of a private audiometric evaluation from March 1968-
which, unfortunately, did not address the current status of 
his hearing acuity.

6.  In January 2001, the RO reduced the rating for the 
veteran's bilateral hearing loss from 40 to 20 percent, 
effective February 1, 2001.  The RO also sent him a letter in 
February 2001 apprising him of this and of his procedural and 
appellate rights.

7.  There is no additional evidence from February 1, 2001, to 
April 9, 2001, indicating the veteran had hearing impairment 
more severe than 20 percent.



8.  The veteran again underwent VA otolaryngological and 
audiometric examinations in July 2001, and although the 
results indicated his hearing acuity was noticeably worse-
level IV in his right ear and level VI in his left ear, 
this still correlates to a 20-percent rating absent evidence 
of exceptional patterns of hearing impairment.

9.  It was not until a private audiometric evaluation in 
April 2002 that there was sufficient evidence to show the 
veteran had greater hearing loss; the results of that 
evaluation indicated he had level VII hearing in his right 
ear and level VIII hearing in his left ear, which correlates 
to a 40 percent rating.


CONCLUSION OF LAW

The reduction of the rating for the veteran's bilateral 
hearing loss was appropriate under the circumstances; the 
criteria are not met for restoration of the 40 percent rating 
for this disability from February 1, 2001, to April 9, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.1, 4.3, 4.7, 4.85, 4.86, Tables VI, VIA, VII, Diagnostic 
Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and eliminated the well-grounded claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); see Holliday v. Principi, 14 Vet. 
App. 280, 284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim 
and that no additional assistance would aid in further 
developing the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran also has been examined to obtain an opinion 
concerning the severity of his bilateral hearing loss.  See 
38 U.S.C.A. § 5103A(d).  Further, he testified at a hearing 
at the RO before a Veterans Law Judge (VLJ) of the Board and 
submitted additional evidence in support of his claim, some 
of which is new and some of which is merely duplicative of 
that already on file.  The new evidence consists of a 
November 2001 statement from a private audiologist and the 
results of audiometric testing that same month.  However, the 
November 2001 private audiometric testing did not include the 
results of testing a 3,000 Hertz, as required under current 
rating criteria for the evaluation of hearing loss.  During 
his hearing the veteran did not indicate there is any 
relevant evidence not on file.  

Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2002); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

VA initially revised the criteria for rating hearing loss 
effective December 18, 1987, a few years after the assignment 
of the 40 percent rating in May 1982.  But VA again issued 
new regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
are codified at 38 C.F.R. §§ 4.85-4.87a (2002).  Where the 
applicable law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991); see also Baker v. West, 11 
Vet. App. 163, 168 (1998).  

In this particular case, however, the veteran filed his claim 
for an increased rating in August 2000, after the effective 
date of the new criteria.  So only the new criteria need be 
considered for current rating purposes because the change 
from the old criteria to the new criteria did not occur 
during the pendency of his appeal.  See, e.g., Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).

Note also, however, that, because 38 C.F.R. § 3.344(a) and 
(c) preclude reduction of a rating which has been in effect 
for 5 years or more unless there is material improvement, and 
because 38 U.S.C.A. § 1155 and 38 C.F.R. § 3.951(a) preclude 
a rating reduction based solely on a change in rating 
criteria, the results of VA audiometric testing will be 
analyzed using all relevant rating criteria, i.e., both prior 
to and since the December 18, 1987, change.

Under 38 C.F.R. § 4.85(a) and (b), in effect in 1982 and 
prior to the rating change in December 1987, if the results 
of controlled speech reception tests were used as the best 
measurement of the veteran's hearing acuity, the letter A 
through F, designating the impairment in efficiency of each 
ear separately, would be ascertained from Table VI which 
indicated six (6) areas of impairment in efficiency.  The 
literal designation of impaired efficiency (A, B, C, D, E, or 
F) was determined by intersecting the horizontal row 
appropriate to the percentage of discrimination and the 
vertical column appropriate to the speech reception decibel 
loss.  The percentage evaluation was found from Table VII by 
intersecting the horizontal row appropriate for the literal 
designation for the ear having the better hearing and the 
vertical column appropriate to the literal designation for 
the ear having the poorer hearing.  

Under 38 C.F.R. § 4.85(c) in effect prior to December 1987, 
if the results of pure tone audiometry were used, only the 
pure tone audiometry results as 500, 1,000, and 2,000 Hertz 
were considered.  The equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception in 38 C.F.R. § 4.85(b).  

Substantively, the criteria that initially became effective 
in December 1987 and the revisions in June 1999 are the same 
except that the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 
(May 11, 1999).  Under 38 C.F.R. § 4.86(a), if puretone 
thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation may be based 
upon either Table VI or Table VI(a), whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation also may be based 
either upon Table VI or Table VI(a), whichever results in a 
higher evaluation. 

Evaluations of hearing loss range from noncompensable (i.e., 
0 percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2002). 



To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

38 C.F.R. § 4.85 (2002) requires that VA audiometric rating 
examinations must be conducted using controlled speech 
discrimination and puretone audiometry test.  This requires 
that testing be done in a sound proof environment so that 
hearing impairment can be compared with those who have normal 
hearing acuity.  

Analysis

The initial assignment of the 40 percent rating for the 
veteran's service-connected bilateral hearing loss in the May 
1982 rating decision was based on the results of a VA 
audiology evaluation a few months earlier, in February 1982.  

When examined by the VA audiologist in February 1982, the 
veteran had the following pure tone threshold losses, in 
decibels, at the frequencies indicated:

	500	1000	2000	3000		4000	AVG.(HZ at 500 and 1, 
2 K) 
Right Ear	35	50	80	Not Tested	80	55

Left Ear	30	50	55	Not Tested	90	45

During the February 1982 VA audiometric evaluation, the 
veteran had the following speech discrimination scores:

Right Ear	76%

Left Ear	64%

Speech reception thresholds were:

Right Ear	46 decibels

Left Ear	42 decibels

The audiologist certified that speech reception examination 
was the best measurement of the veteran's hearing acuity.  

The results of the 1982 VA speech reception examination 
translated into letter D for each ear-which, under the then 
38 C.F.R. § 4.85a, Diagnostic Code 6288, correlated to a 40 
percent rating.  If, however, the puretone audiometry results 
had been used, there would have been an average puretone 
threshold of 55 in the right ear and 45 in the left-which, 
under Table VII, would have correlated to letter C in each 
ear and under the then 38 C.F.R. § 4.85(c), Diagnostic Code 
6892 would have warranted a 20 percent rating.

During a VA otolaryngological (ear, nose and throat (ENT)) 
examination in October 2000 it was noted that, since 1969, 
the veteran had had a bilateral sensorineural hearing loss 
and used a hearing aid in each ear.  Audiometric testing in 
October 2000 revealed a bilateral, symmetrical, down sloping, 
mild-to-severe sensorineural hearing loss.  The diagnosis was 
that the hearing loss was likely secondary to significant 
noise exposure (from jet engines during service).  

When examined by the VA audiologist in October 2000, the 
veteran had the following pure tone threshold levels, in 
decibels, at the frequencies indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear	40	50	60	65	70	61.25	

Left Ear	40	50	65	70	70	63.75

*As mentioned earlier, however, the pure tone threshold at 
500 Hz (i.e., 5 KHz) is not currently used, as it was prior 
to December 18, 1987, for evaluation purposes-that is, when 
determining the appropriate rating to be assigned.  
But it is used, instead, in determining whether a ratable 
hearing loss exists under 38 C.F.R. § 3.385 (2002).  That 
regulation arises in the context of determining whether the 
veteran is entitled to service connection, which is no longer 
at issue since his bilateral hearing loss is already service 
connected.  

During the October 2000 VA audiometric evaluation, the 
veteran had the following speech recognition scores (using 
the Maryland CNC word list):

Right Ear	96%

Left Ear	94%

Speech reception thresholds were not reported.  

Under 38 C.F.R. § 4.85, Table VI, effective since December 
1987, the veteran has level II hearing acuity in each ear 
(i.e., bilaterally)-which, in turn, correlates to a 
noncompensable (0 percent) rating under Table VII, Diagnostic 
Code 6100.  This rating is derived entirely from an 
objective, systematic, "mechanical" application of the 
results of his October 2000 VA hearing test to the specific 
criteria of the applicable code, meaning the Board does not 
have any discretion whatsoever to conclude otherwise.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In November 2000, based on the results of the October 2000 VA 
audiometric testing showing the veteran's hearing had 
improved, the RO proposed to reduce his rating from 40 to 10 
percent.  See 38 C.F.R. § 3.105(e).  Later in November 2000, 
the RO sent him a letter notifying him of the proposed 
reduction and giving him an opportunity to be heard by 
submitting evidence or argument in response to show a 
reduction was not warranted.  The RO also informed him that 
he could have a hearing to present supporting evidence 
against reducing his rating.

In response to the RO's November 2000 letter, the veteran 
submitted the report of a private audiometric evaluation from 
March 1968-which, unfortunately, did not address the current 
status of his hearing acuity.

In January 2001, the RO reduced the rating for the veteran's 
bilateral hearing loss from 40 to 20 percent (not 10 
percent), effective February 1, 2001.  The RO also sent him a 
letter in February 2001 apprising him of this and of his 
procedural and appellate rights.

The RO's January 2001 decision reducing the veteran's rating 
for his bilateral hearing loss cited 38 C.F.R. § 3.951(a).  
This regulation indicates ratings shall not be reduced based 
on a readjustment of the Schedule of Rating Disabilities 
unless the medical evidence established that the disability 
had actually improved.  Thus, the RO applied the results of 
the October 2000 audiology evaluation to the rating criteria 
in effect prior to the December 1987 revision.  

Under the criteria prior to December 1987, the average pure 
tone thresholds in October 2000 at the relevant frequencies 
were 50 decibels in the right ear and 51.66 in the left ear.  
Using the then 38 C.F.R. § 4.85(c), under Table VII, this 
translated in to letter "C" hearing acuity in each ear and 
under 38 C.F.R. § 4.85, Diagnostic Code 6292, warranted a 20 
percent rating.  Because speech reception thresholds were not 
reported, it cannot be determined what the evaluation 
would have been under the version of 38 C.F.R. § 4.85(a) in 
effect prior to December 1987.  Thus, even under the old 
rating schedule criteria, the results of the October 2000 VA 
audiology evaluation showed actual improvement in the 
veteran's hearing acuity.



Subsequently, the veteran underwent a further VA audiology 
evaluation in July 2001 when he had the following pure tone 
threshold losses, in decibels, at the frequencies indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear	45	55	65	70	70	65	

Left Ear	45	55	70	75	70	68

During the July 2001 VA audiometric evaluation, the veteran 
had the following speech recognition scores (using the 
Maryland CNC word list):

Right Ear	76%

Left Ear	68%

Thus, according to 38 C.F.R. § 4.85, Table VI, effective 
since December 1987, he had level IV hearing acuity in his 
right ear and level VI in his left ear-which, in turn, 
correlated to a 20 percent rating under Table VII, Diagnostic 
Code 6102.  Since all puretone thresholds at 1,000 Hertz and 
higher were above 55 decibels, even the application of 
38 C.F.R. § 4.86(a), which provides for use of Table VI or 
VIa, would not provide for a rating in excess of 20 percent 
inasmuch as under Table VIa, the test results translate to 
Level V in each ear and under Table VII this correlates to a 
20 percent rating.  

Under the rating criteria in effect prior to December 1987, 
the average pure tone threshold was 55 decibels in the right 
ear and 56.66 in the left ear.  Under Table VII, this 
translated in to level "C" hearing acuity in each ear and 
under 38 C.F.R. § 4.85(c), Diagnostic Code 6292, warranted a 
20 percent rating.  Because speech reception thresholds were 
not reported on VA audiometric testing in July 2001, it 
cannot be determined what the evaluation would have been 
under the version of 38 C.F.R. § 4.85(a) in effect prior to 
December 1987.  

It was for this reason that the October 2001 rating decision 
confirmed and continued the 20 percent rating assigned, 
inasmuch as the results of the October 2000 and July 2001 
testing showed improvement in the veteran's hearing acuity 
under both the old and the new rating criteria.  

The veteran has submitted the results of a private audiology 
evaluation in November 2001 from the American Institute of 
Hearing and Balance, together with a statement from a 
certified acoustical audiologist.  That testing does not 
reflect the results of pure tone audiometry testing a 3,000 
Hertz, as is required for evaluation under the current rating 
criteria.  Thus, it may not be used for rating purposes under 
current rating criteria.  The audiologist stated that the 
veteran had a long-standing bilateral sensorineural hearing 
loss for which he used binaural hearing aids.  It was stated 
that the veteran presented two graphs, one from many years 
ago and a second which was not consistent with typical 
audiology standards and was thus unreadable.  It was 
concluded that the current audiometric testing was consistent 
with a bilateral sensorineural hearing loss with some 
indication of auditory recruitment of loudness.  His hearing 
levels were considerably worse than his earlier audiogram.  
There was no reason to expect that his hearing would get 
better and there was a greater probability that his hearing 
would get worse with the passage of time.  

At that time the veteran had the following pure tone 
threshold losses, in decibels, at the frequencies indicated:

	500	1000	2000	3000		4000	Avg (500, 1,000, 2,00 
Hertz)
Right Ear	45	60	70	Not Tested	85	58

Left Ear	45	55	70	Not Tested	75	57

The veteran's speech discrimination was 94 percent in his 
right ear and 90 percent in his left ear.  However, the 
report of the testing does not make it clear whether those 
results were obtained by using the Maryland CNC testing.  His 
speech reception thresholds were 65 decibels in his right ear 
and 55 decibels in his left ear.  If under 38 C.F.R. 
§ 4.85(a), in effect prior to December 1987, the results of 
speech reception tests were used, then under Table VI, this 
correlated to level "D" in the right ear and the results 
were on the border of level "C" and "D" in the left ear.  
If the left ear were deemed to have been at level "C," then 
under then Diagnostic Code 6289 a 20 percent rating was 
warranted.  If the left ear was deemed to have been at level 
"D," then under Diagnostic Code 6288, a 40 percent rating 
was warranted under the criteria in effect prior to December 
1987.  

Under the criteria in effect prior to December 1987, the 
results of the puretone thresholds averaged to 58 decibels in 
the right ear and 57 in the left ear.  If, under then 
38 C.F.R. § 4.85(c), this was the best measure of the 
veteran's hearing acuity, it correlated to level "D" 
hearing in his right ear and level "C" in his left, 
which under then Diagnostic Code 6289 warranted a 20 percent 
rating.  

The 40 percent rating was reinstated (restored) in a July 
2002 rating decision based on the results of audiometric 
testing in April 2002 at the Methodist Hospital.  At that 
time the veteran had the following pure tone threshold 
losses, in decibels, at the frequencies indicated:

	500	1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear	50	65	75	75	70	74

Left Ear	55	60	70	70	75	69

During the April 2002 audiometric evaluation, the veteran had 
the following speech recognition scores (using the Maryland 
CNC word list):

Right Ear	66%

Left Ear	58%

Under current rating criteria, at Table VI, the result of 
that testing translates to Level VII hearing acuity in the 
right ear and Level VIII in the left ear.  However, under 
38 C.F.R. § 4.86, since all relevant threshold levels in each 
ear were above 55 decibels, the level of hearing acuity will 
be determined from either Table VI or Table VIa, which ever 
results in the higher numeral and, each ear will be evaluated 
separately.  Under Table VIa, the results translate to Level 
VI in the right ear and Level V in the left ear.  Thus, using 
the higher numerical value of Level VII for the right ear and 
Level VIII for the left ear, under Table VII, this warrants a 
40 percent rating under Diagnostic Code 6104.  

Under the rating criteria in effect prior to December 1987, 
the pure tone thresholds averaged to 63 decibels in the right 
ear and 62 in the left ear.  If this, under then 38 C.F.R. 
§ 4.85(c) in effect prior to December 1987, was the best 
measure of the veteran's hearing acuity, it correlated to 
level "D" hearing in each ear and under then Diagnostic 
Code 6288 warranted a 40 percent rating.  Since speech 
reception thresholds were not reported, no determination can 
be made as to hearing loss using the rating criteria prior to 
December 1987 under then 38 C.F.R. § 4.85(a).  

It was held in Brown v. Brown, 5 Vet. App. 413, 419 (1993) 
that 38 C.F.R. § 3.344(a) contains at least four specific 
requirements applicable to rating reductions.  First, the 
entire record of examinations and the medical-industrial 
history must be reviewed to ascertain whether the recent 
examination is full and complete.  Second, examination less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Third, ratings on account of diseases subject to 
temporary and episodic improvement will not be reduced on 
any one examination, except where all the evidence clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Fourth, even if material improvement if 
clearly shown it must be determined whether it is reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  

The provisions of 38 C.F.R. § 3.344(a) apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which 
have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c).  



Here, the 40 percent rating was in effect for more than 5 
years and, thus, 38 C.F.R. § 3.344(a) applies. 

"A rating reduction that fails to adhere to [38 C.F.R. 
§§ 3.103(b)(2) (notice provision) and 3.344(a)] will be void 
ab initio."  Johnson v. Brown, 4 Vet. App. 508, 512 (1993) 
citing Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 595-56 (1991).  

The comparison is the last examination report, which is the 
basis for the reduction, with the next-to-last examination.  
Karnas v. Derwinski, 1 Vet. App. 308, 310 (1991) and Hohol 
v. Derwinski, 2 Vet. App. 169, 172 (1992).  

In sum, the VA testing in 1982 yielded findings that could 
have resulted in either a 20 percent rating (under then 
38 C.F.R. § 4.85(c)) or a 40 percent rating (under then 
38 C.F.R. § 4.85(a)), depending upon which set of test 
results (pure tone as opposed to speech reception) were used.  
Because speech reception test results were found by the VA 
examiner to be the best measure, a 40 percent rating was 
assigned under 38 C.F.R. § 4.85(a), in effect prior to 
December 1987.  

Subsequently, VA tests in October 2000 and again in July 2001 
yielded findings that, under the criteria at 38 C.F.R. 
§ 4.85(c) in effect prior to December 1987, would likewise 
have resulted in a 20 percent rating (the results under 
38 C.F.R. § 4.85(a) can not be determined absent speech 
reception threshold levels).  The rating criteria in effect 
since December 1987, when applied to the October 2000 and 
July 2001 tests, also resulted in 20 percent ratings.

Accordingly, the change in the rating criteria in December 
1987 did not have an impact on the reduction from 40 to 20 
percent.  This is corroborated by a review of the puretone 
audiometry results from 1982 to 2002.  As to this, the VA 
testing in October 2000 found not only better hearing acuity 
in each ear at 4,000 Hertz than in February 1982, but also 
found better speech discrimination scores.  While the speech 
discrimination scores on VA testing in July 2001 were similar 
to those in 1982, the pure tone audiometric testing at 4,000 
Hertz in July 2001 were identical to those on VA testing in 
October 2000.  

As to the allegation that the October 2000 VA audiometric 
results were erroneous, those results were consistent with 
the results of testing eight months later in July 2001.  
Further, the passage of this eight months indicates that the 
improvement was one which was sustained and not merely 
temporary and was reasonably certain to continue.  

It was not until the private audiometric testing in April 
2002 that results were found to once again warrant a 40 
percent rating.  That was primarily because of a worsening of 
hearing acuity at 1,000 Hertz (and 500 Hertz) in April 2002, 
as compared with the results of the VA testing in 1982.  

The Board is well aware of the veteran's contention that the 
very nature of his sensorineural hearing loss precludes 
actual improvement in his hearing acuity.  Nevertheless, the 
results of his audiometric testing from 1982 to 2002 show 
fluctuations in his hearing acuity that have been the basis 
for the changes in his ratings.  As alluded to earlier, this 
whole process of rating his hearing loss is essentially a 
mechanical application of the applicable schedular rating 
criteria.  In other words, it is what amounts to a 
nondiscretionary review.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the benefit-
of-the-doubt doctrine").  Here, though, for the reasons 
explained, the preponderance of the evidence is against the 
claim-not in relative equipoise.  





ORDER

The claim for restoration of the 40 percent rating for the 
bilateral hearing loss from February 1, 2001, to April 9, 
2001, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



